t c memo united_states tax_court donald p arnett petitioner v commissioner of internal revenue respondent docket no filed date donald p arnett pro_se david w sorensen for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal_income_tax a sec_6654 addition_to_tax of dollar_figure and a sec_6651 addition_to_tax of dollar_figure the issues for decision are whether petitioner is liable for the deficiency determined by respondent whether petitioner is liable for an addition_to_tax pursuant to sec_6654 whether petitioner is liable for an addition_to_tax for failure_to_file a federal_income_tax return pursuant to sec_6651 and whether petitioner is liable for a penalty for making frivolous arguments or instituting a proceeding primarily for delay pursuant to sec_6673 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in new harmony utah respondent received information from third parties regarding various payments made to petitioner for the tax_year petitioner does not dispute the receipt of these payments petitioner submitted a form_1040 u s individual_income_tax_return for to respondent petitioner listed zero as the amount of his wages total income adjusted_gross_income taxable_income and total_tax petitioner attached a typewritten statement to the form_1040 reciting contentions and arguments that this court has found to be frivolous and or groundless petitioner did not pay any estimated income taxes for the tax_year i motion for summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir as the party that moved for summary_judgment respondent has the burden of showing there is no genuine issue as to any material fact and that he is entitled to judgment as a matter of law 115_tc_523 we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii the deficiency sec_61 defines gross_income as all income from whatever source derived gross_income includes among other things compensation_for services interest and pensions sec_61 petitioner stipulated that he received the income listed on the notice_of_deficiency petitioner contends inter alia that the earnings he received are not income and therefore he is not liable for taxes petitioner also argues that the statutory_notice_of_deficiency he received is invalid because it was not signed by the secretary_of_the_treasury or an agent designated by the secretary petitioner advanced these and other arguments in filings and at the hearing these arguments are characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 805_f2d_902 10th cir affg tcmemo_1985_154 771_f2d_471 10th cir affg tcmemo_1983_433 michael v commissioner tcmemo_2003_26 knelman v commissioner tcmemo_2000_268 affd without published opinion 33_fedappx_346 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we conclude that petitioner is liable for the deficiency determined by respondent petitioner received payments totaling dollar_figure from various sources including wages unemployment_compensation income from self-employment and ira_distributions iii additions to tax a sec_6654 respondent determined that petitioner was liable for an addition_to_tax for his failure to pay estimated federal_income_tax under sec_6654 this addition_to_tax is mandatory in the absence of a statutory exception see 75_tc_1 it is undisputed that no statutory exception applies in this case accordingly we sustain respondent's determination b sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect petitioner challenges respondent’s determination because he filed a form_1040 for that tax_return however contained zeros for every line it has been held that a return that contains only zeros is not a valid_return for the purpose of sec_6651 638_f2d_182 10th cir 120_tc_163 in order to determine whether a tax_return is valid we follow the test enunciated in 82_tc_766 affd 793_f2d_139 6th cir first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury the requirement that petitioner has made an honest and reasonable attempt to satisfy the tax law is not met in the current case petitioner’s attachment to the form_1040 contained tax-protester arguments that have been consistently rejected by this and other courts additionally the form_1040 filed by petitioner did not contain sufficient information to constitute a valid_return despite petitioner’s admission of the receipt of various payments from third parties he filed a zero tax_return the sec_6651 addition_to_tax applies in the case of a failure_to_file a federal_income_tax return unless it is shown that such failure is due to reasonable_cause and not to willful neglect 116_tc_438 it must be shown that the taxpayer exercised business care and prudence but nevertheless was unable to file the return within the specified time see 469_us_241 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner did not act in good_faith petitioner relied on frivolous tax-protester arguments in deciding not to file an adequate return petitioner’s reliance on these materials does not constitute reasonable_cause for failing to file a return see coulton v commissioner tcmemo_2005_199 accordingly we sustain respondent’s determination iv penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceeding or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir the u s court_of_appeals for the tenth circuit the court which is the likely venue for appeal of this case has upheld sanctions against taxpayers making arguments similar to petitioner’s see casper v commissioner supra pincite charczuk v commissioner supra pincite petitioner’s protester rhetoric is manifestly frivolous and groundless he has caused this court to waste limited resources by his persistence in advancing views of the tax law which are known to be completely without merit petitioner was duly warned that his arguments are frivolous and groundless and of the potential consequences of his actions accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing an appropriate order and decision will be entered
